 


109 HR 1004 IH: Nonresident Income Tax Freedom Act of 2005
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1004 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Baird introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 4 of the United States Code to prohibit a State from imposing a discriminatory tax on income earned within such State by nonresidents of such State. 
 
 
1.Short titleThis Act may be cited as Nonresident Income Tax Freedom Act of 2005.   
2.Prohibition on imposition of income taxes by states on nonresidents 
(a)In generalChapter 4 of title 4, United States Code, is amended by adding at the end the following: 
 
127.Prohibition on imposition of income taxes by states on nonresidentsExcept to the extent otherwise provided in any voluntary compact between or among States, a State or political subdivision thereof may not impose a tax on income earned within such State or political subdivision by nonresidents of such State.. 
(b)Conforming amendmentThe table of sections for chapter 4 of title 4, United States Code, is amended by adding at the end the following: 
 
 
127. Prohibition on imposition of income taxes by States on nonresidents. 
(c)Effective dateThe amendments made by this section shall apply to taxable years ending after the date of enactment of this Act. 
 
